SUMMARY ORDER

Petitioner Robert Marku, a native and citizen of the former Republic of Yugoslavia, seeks review of the March 4, 2008 order of the BIA affirming the October 31, 2007 decision of Immigration Judge (“IJ”) Michael W. Straus denying his application for cancellation of removal, asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). In re Robert Marku, No. A20 556 (B.I.A. Mar. 4, 2008), aff'g A20 385 556 (Immig. Ct. Hartford Oct. 31, 2007). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
Because Marku was found removable under 8 U.S.C. § 1227(a)(2)(B), our review of his petition for review is limited to constitutional claims and “questions of law.” 8 U.S.C. § 1252(a)(2)(C), (D); see also Pierre v. Gonzales, 502 F.3d 109, 113 (2d Cir.2007). Marku’s brief to this Court does not present any argument over which we may exercise jurisdiction. Instead, Marku raises only factual and discretionary issues relating to his eligibility for relief from removal, including arguments that the agency: (1) incorrectly weighed the evidence in concluding that he did not suffer past persecution or establish a well-founded fear of persecution; and (2) improperly weighed the equities in denying his application for cancellation of removal. In short, because Marku’s argument “is essentially a quarrel about fact-finding or the exercise of discretion,” this Court lacks jurisdiction over his petition .for review. Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 330-31 (2d Cir.2006); see also Avendano-Espejo v. DHS, 448 F.3d 503, 505 (2d Cir.2006); Maiwand v. Gonzales, 501 F.3d 101, 105 (2d Cir.2007).
For the foregoing reasons, the petition for review is DISMISSED. As we have completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DISMISSED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(b).